FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 FAUZIA DIN,                                          No. 10-16772
                       Plaintiff-Appellant,
                                                        D.C. No.
                       v.                            3:10-cv-00533-
                                                          MHP
 JOHN F. KERRY,* Secretary of State;
 JEH JOHNSON, Secretary of
 Homeland Security; LORETTA E.                            ORDER
 LYNCH, Attorney General, Attorney
 General of the United States;
 RICHARD OLSON, Ambassador of the
 United States Embassy, Islamabad,
 Pakistan; CHRISTOPHER RICHARD,
 Consul General of the Consular
 Section at the United States
 Embassy, Islamabad, Pakistan; P.
 MICHAEL MCKINLEY, Ambassador
 of the United States Embassy,
 Kabul, Afghanistan,
                Defendants-Appellees.


    On Remand From The United States Supreme Court

                       Filed August 26, 2015


      *
        Current cabinet members and diplomatic officers have been
substituted for their predecessors pursuant to Rule 43(c)(2) of the Federal
Rules of Appellate Procedure.
2                          DIN V. KERRY

      Before: Richard R. Clifton and Mary H. Murguia,
    Circuit Judges, and Raner C. Collins, District Judge.**


                              ORDER

   In light of the Supreme Court’s opinion in Kerry v. Din,
135 S. Ct. 2128 (2015), the judgment of the district court is
AFFIRMED.




 **
    The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.